Title: To Alexander Hamilton from Joseph Nourse, 27 October 1792
From: Nourse, Joseph
To: Hamilton, Alexander



Sir,
Treasury DepartmentRegister’s Office 27. October 1792

In the returns from the Treasury Dept. which will be laid before you in pursuance of your Directions founded on the order of the Senate of the United States of May 7. 1792 there will be wanting an Account of the Contingent Expences of the Treasury Department, for Wood, rent and other payment, which have not been considered as forming a Part of the Expence of any particular Office, but which will apply generally to all the Offices of the Treasury Department. Under an Idea that such Expences come within the Intention of the Senate, I have had the said General Account of Expenditures stated, and which I now beg Leave to Enclose, marked


A.
Amounting to
Dollars
478.62.


B.
  “

416.48 ⅔


C.
  “

322.84


D.
  “

696.53.




Amounting to Dollars
1914.47.⅔


I have the Honor to be sir   with the greatest Respect   Your most obedt: hb: Servt.
J:N:
The Hon: Alexr. Hamilton Esqr.
Secy. of the Treasury
